UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1524



DONALD E. CRUMBLE; WANDA E. CRUMBLE,

                                            Plaintiffs - Appellants,

          versus


NEW DIRECTIONS MORTGAGE COMPANY, INCORPORATED,
a Virginia Corporation,

                                               Defendant - Appellee,

          and


AMERICAN    BUSINESS    MORTGAGE    SERVICES,
INCORPORATED, a New Jersey Corporation; BRIAN
COLES,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-653)


Submitted:   September 10, 2003           Decided:   October 10, 2003


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kimberly A. Taylor, Dewey B. Morris, THOMPSON & MCMULLAN, Richmond,
Virginia, for Appellants. Charles Arthur Gavin, BLACKBURN, CONTE,
SCHILLING & CLICK, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald and Wanda Crumble appeal the district court’s order

denying their motion to voluntarily dismiss their state law claim

and awarding summary judgment to Defendant New Directions Mortgage

Co., Inc. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Crumble v. New Directions Mortgage Co., Inc., No. CA-

02-653 (E.D. Va. Apr. 2, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED



                                  2